DETAILED ACTION
This Action is in response to Applicant’s response filed on 08/17/2021.  Claims 1-18 are still pending in the present application.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statements submitted on 07/09/2021 and 08/17/2021 have been considered by the Examiner and made of record in the application file.	
	

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In the present application, Applicant essentially argues that Liang fails to teach selecting sorting algorithms from a plurality of sorting algorithms different from each other.  
Examiner respectfully disagrees.  Liang discloses that the processor may use a bubble sort algorithm (read as the first sorting algorithm) to select the best image.  Preferably, the bubble sort algorithm may sort according to the overall comparative qualities of the plurality of reconstructed images. Even more preferably, the bubble sort algorithm may sort according to the modified overall comparative qualities of the plurality of reconstructed images.  (paragraph 53)  Further, Liang discloses that the processor may use a modified bubble sort algorithm to select the best image.  (read as the second sorting algorithm) For example, the modified bubble sort algorithm may instruct the processor to select a plurality of key images from the plurality of reconstructed images in a given iteration i based on the minimum mean squared difference of each reconstructed image as compared to a predetermined threshold. The modified bubble sort algorithm may further select the best key image from the plurality of key images using a traditional bubble sort algorithm. The modified bubble sort algorithm may further select the best image from the plurality of reconstructed images using a traditional bubble sort algorithm comparing images on either side of the best key image.  (paragraph 54)  
to select the best image.  discloses sorting an [image] having a high quality (paragraph 14; sort by overall comparative quality) from the detected [images] according to the selected sorting algorithms in consideration of transition time period after which a sorting algorithm produces stable results; and (paragraphs 52-54; select the best key image from the plurality of key images using a sorting algorithm)  Liang fails to specifically disclose detect a plurality of faces from a plurality of frames included in an input video and  output the sorted face.  In related art, Grusd discloses taking a video and dividing each video into shots (where a shot is a series of interrelated consecutive pictures taken contiguously by a single camera and representing a continuous action in time and space). The series of shots may be rearranged (read as sorting) such that similar shots are combined to form a supershot. (read as output) Each face from the video may be automatically extracted, and similar faces may be sorted and binned together for identification by machine learning algorithms.)
The simple fact remains that the claims only broadly recite selecting sorting algorithms.  It has been shown that this feature is taught in Liang.  If the Applicant intends to differentiate between the sorting algorithms, then such differences should be made explicit in the claims.  As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2017/0140518 A1) in view of Grusd (US 2014/0259056 A1).

Consider claims 1, 9 and 17, Liang discloses an image analysis device comprising: 
[claim 17: non-transitory computer readable storage medium:  (paragraph 103)]
at least one memory storing a set of instructions; and (figure 6)
at least one processor configured to execute the set of instructions to: (figure 6)
(read as bubble sort algorithm vs modified bubble sort algorithm) from a plurality of sorting algorithms different from each other based on characteristics of the plurality of sorting algorithms; (paragraphs 53-54; The processor may use a bubble sort algorithm to select the best image. Preferably, the bubble sort algorithm may sort according to the (unmodified) overall comparative qualities of the plurality of reconstructed images. Even more preferably, the bubble sort algorithm may sort according to the modified overall comparative qualities of the plurality of reconstructed images.  In other embodiments, the processor may use a modified bubble sort algorithm to select the best image. For example, the modified bubble sort algorithm may instruct the processor to select a plurality of key images from the plurality of reconstructed images in a given iteration i based on the minimum mean squared difference of each reconstructed image as compared to a predetermined threshold.)
sort an [image] having a high quality (paragraph 14; sort by overall comparative quality) from the detected [images] according to the selected sorting algorithms in consideration of transition time period after which a sorting algorithm produces stable results; and (paragraphs 52-54; select the best key image from the plurality of key images using a sorting algorithm)
Liang fails to specifically disclose detect a plurality of faces from a plurality of frames included in an input video and  output the sorted face.
In related art, Grusd discloses detecting a plurality of faces from a plurality of frames included in an input video and output the sorted face.  (see at least paragraph 51; Taking a video and dividing each video into shots (where a shot is a series of interrelated consecutive pictures taken contiguously by a single camera and representing a continuous action in time and space). The series of shots may be rearranged such that similar shots are combined to form a supershot. Each face from the video may be automatically extracted, and similar faces may be sorted and binned together for identification by machine learning algorithms.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings Grusd into the teachings of Liang to accurately identify faces.

Consider claims 2, 10 and 18, Liang, as modified by Grusd, discloses the claimed invention wherein the at least one processor is further configured to execute the set of instructions to: extract environment information from the input video; and select the sorting algorithm further based on the environment information. (paragraph 61; global texture quality prediction may depend upon the distributions of natural scene statistics in each image)


Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art Directed to State of Art
Nikitin (“Face Quality Assessment for Face Verification in Video”) is relevant prior art not applied in the rejection(s) above.  Nikitin discloses for face image quality assessment, which 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665